DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:
Typographical error - Claim 11 recites “wherein first master data node is configured to: maintain the transaction log in persistent memory…” in the first limitation, where claim 23, which corresponds to claim 11, recites “maintain the master node transaction log in persistent memory…”
Examiner interprets that “the transaction log” recited in claim 11 refers to “the master node transaction log”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-16, 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Patent No. US 10,795,881 B2, hereinafter “Lee”) in view of Helmick et al. (Pub. No. US 2014/0359341 A1, hereinafter “Helmick”).
Regarding claim 1, Lee teaches:
a plurality of data nodes, each data node in the set of data nodes comprising a processor and a memory, and the set of data nodes comprising: (Lee – a host refers to a computing system 
a plurality of replica data nodes, each replica data node of the plurality of replica data nodes comprising a replica database (Lee – a replica system refers to a database system that replicates database information (e.g. replicates one or more database tables, an entire database, or other selection of database information) from a source system such as a single source host or a source system distributed among multiple source nodes. The replica system includes a plurality of replica nodes, which may store multiple copies of database tables maintained at the source system, have source database tables distributed across a plurality of replica nodes, or combination thereof [Col. 5 lines 19-30].) 
a first master data node comprising a master database and configured with an acknowledgement requirement (Lee – the database environment includes a source node and a replica node [Col. 1 lines 52-53]. The source node executes a database operation on at least one database table stored by the source node. The source node receives a synchronous prepare commit acknowledgement from the replica node [Col. 2 lines 14-20].)
send to the plurality of replica data nodes a transaction log record that includes an update to data in the master database that has not been committed to the master database (Lee – a DML statement refers to any statement, command, message, or other In any of the examples herein
receive acknowledgements of the transaction log records (Lee - in Fig. 9, when the transaction including DML statements DML1 and DML2 is to be committed at the source node, at block 846, the source nodes sends a synchronous prepare commit request 850 to the replica node. The replica node precommits the transaction in block 854, including writing a precommit log to persistent storage and marking the transaction as “in-doubt” at the replica node [Col. 21 lines 31-40]. Once the transaction has been precommited by the replica node, the replica node sends a synchronous acknowledgement 860 to the source node. After receiving the acknowledgement 860, the source node commits the transaction in block 864, including writing a commit log for the transaction to persistent storage [Col. 21 lines 60-65].)
and based on a determination that the received acknowledgements of the transaction log record meet the acknowledgement [requirement], set the transaction log record as a master node last acknowledged transaction log record in a master node transaction log (Lee - after receiving the acknowledgement 860, the source node commits the transaction in block 864, including writing a commit log (i.e. master node transaction log) for the transaction to persistent storage [Col. 21 lines 60-65].)  
Lee does not appear to teach:
that comprises an acknowledgement threshold that is less than a total number of replica data nodes in the plurality of replica data nodes, the first master data node configured to:
acknowledgement requirement
However, Helmick teaches:
that comprises an acknowledgement threshold that is less than a total number of replica data nodes in the plurality of replica data nodes, the first master data node configured to
acknowledgement requirement (Helmick – a collection of computing devices which all reside at the same physical location is commonly referred to as “data center” (see Fig. 2). The master node 103m is located at data center 203a, as is slave node 103a. Slave node 103b is located at data center 203b and slave node 203c is located at data center 203c. Any number of data centers can include any number of nodes [0021-0022]. In Fig. 3, box 303, the data store management application executing on the master node replicates a data item update request to slave nodes (i.e. replica data nodes). Next at box 306, the master data store management application waits for the data item update request to obtain a locality-based durability quorum. As used herein, reaching a locality-based durability quorum (i.e. acknowledgement threshold) means that a master action such as an update to the replicated data store is not considered durable until the update is acknowledged by at least one node located in each of K data centers, where K is a configurable durability requirement for the distributed data model. K is less than N, where N is the total number of data centers. Gaining K-data center durability guarantees that if the master node fails, the succeeding master will know about, and have processed, the update [0027].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Lee and Helmick before them, to modify the system of Lee of a first master data node comprising a master database and configured with an acknowledgement 
Claim 14 corresponds to claim 1 and is rejected accordingly.
Regarding claim 2, Lee does not appear to teach:
wherein the plurality of data nodes comprises data nodes located at a plurality of data centers
However, Helmick teaches:
wherein the plurality of data nodes comprises data nodes located at a plurality of data centers (Helmick – a collection of computing devices which all reside at the same physical location is commonly referred to as “data center” (see Fig. 2). The master node 103m is located at data center 203a, as is slave node 103a. Slave node 103b is located at data center 203b and slave node 203c is 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Lee and Helmick before them, to modify the system of Lee and Helmick of a plurality of data nodes, a first master data node comprising a master database and configured with an acknowledgement requirement that comprises an acknowledgement threshold that is less than a total number of replica data nodes, send to the plurality of replica data nodes a transaction log record that includes an update to data in the master database that has not been committed to the master database, receive acknowledgements of the transaction log records, and based on a determination that the received acknowledgements of the transaction log record meet the acknowledgement, set the transaction log record as a master node last acknowledged transaction log record in a master node transaction log with the teachings of Helmick of wherein the plurality of data nodes comprises data nodes located at a plurality of data centers. One would have been motivated to make such a modification in order to propagate updated data items to a requisite number of nodes in a distributed data store, where the update is considered as successful, durable, and/or committed to the distributed data store (Helmick [0010]).
Claim 15 corresponds to claim 2 and is rejected accordingly.
Regarding claim 3, Lee does not appear to teach:
wherein the plurality of data nodes comprises data nodes in a plurality of clusters
However, Helmick teaches:
wherein the plurality of data nodes comprises data nodes in a plurality of clusters (Helmick – a collection of computing devices which all reside at the same physical location is commonly referred to as “data center” (see Fig. 2). The master node 103m is located at data center 203a, as is slave node 103a. Slave node 103b is located at data center 203b and slave node 203c is located at data center 203c. Any number of data centers can include any number of nodes [0021-0022].)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Lee and Helmick before them, to modify the system of Lee and Helmick of a plurality of data nodes, a first master data node comprising a master database and configured with an acknowledgement requirement that comprises an acknowledgement threshold that is less than a total number of replica data nodes, send to the plurality of replica data nodes a transaction log record that includes an update to data in the master database that has not been committed to the master database, receive acknowledgements of the transaction log records, and based on a determination that the received acknowledgements of the transaction log record meet the acknowledgement, set the transaction log record as a master node last acknowledged transaction log record in a master node transaction log with the teachings of Helmick of wherein the plurality of data nodes comprises data nodes in a plurality of clusters. One would have been motivated to make such a modification in order to propagate updated data items to a requisite number of nodes in a 
Claim 16 corresponds to claim 3 and is rejected accordingly.
Regarding claim 5, Lee does not appear to teach:
wherein the first master data node is configured to determine that the received acknowledgements of the transaction log record meet the acknowledgement requirement based on a determination that the received acknowledgements of the transaction log record include replica data node acknowledgements of the transaction log record from at least the acknowledgement threshold of replica data nodes from the plurality of replica data nodes
However, Helmick teaches:
wherein the first master data node is configured to determine that the received acknowledgements of the transaction log record meet the acknowledgement requirement based on a determination that the received acknowledgements of the transaction log record include replica data node acknowledgements of the transaction log record from at least the acknowledgement threshold of replica data nodes from the plurality of replica data nodes (Helmick – a collection of computing devices which all reside at the same physical location is commonly referred to as “data center” (see Fig. 2). The master node 103m is located at data center 203a, as is slave node 103a. Slave node 103b is located at data center 203b and slave node 203c is located at data 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Lee and Helmick before them, to modify the system of Lee and Helmick of a plurality of data nodes, a first master data node comprising a master database and configured with an acknowledgement requirement that comprises an acknowledgement threshold that is less than a total number of replica data nodes, send to the plurality of replica data nodes a transaction log record that includes an update to data in the master database that has not been committed to the master database, receive acknowledgements of the transaction log records, and based on a determination 
Claim 18 corresponds to claim 5 and is rejected accordingly.
Regarding claim 6, Lee teaches:
wherein the master node last acknowledged log record indicates a last redo transaction log record for startup recovery (Lee - after receiving the acknowledgement 860, the source node commits the transaction in block 864, including writing a commit log (i.e. master node transaction log) for the transaction to persistent storage [Col. 21 lines 60-65]. See Example 6, where if the replica node crashes before writing its commit logs to persistent storage, it can simply re-synchronize with the source table at the source node upon reactivation, because the committed logs have been safely 
Claim 19 corresponds to claim 6 and is rejected accordingly.
Regarding claim 7, Lee teaches:
wherein the first master data node is further configured to send an identification of the master node last acknowledged transaction log record to the plurality of replica data nodes (Lee – after receiving the acknowledgement 860, the source node commits the transaction in block 864, including writing a commit log (i.e. master node transaction log) for the transaction to persistent storage [Col. 21 lines 60-65]. See Example 6, where if the replica node crashes before writing its commit logs to persistent storage, it can simply re-synchronize with the source table at the source node upon reactivation, because the committed logs have been safely written at the source node before the transaction commit [Col. 26 lines 8-12]. After the source node has committed the transaction in block 1038, and received the precommit acknowledgement from replica node, the source node acknowledges the commit to the client. Subsequently, at block 1052, the source node sends an asynchronous commit request 1054 to the replica node. When the asynchronous commit request is received by the replica node, the replica node in block 1056 writes a commit log for the transaction [Col. 27 lines 9-19]. Once the transaction is committed by the source node, the changes are available for readers accessing the source node [Col. 27 lines 30-32]. 
Claim 20 corresponds to claim 7 and is rejected accordingly.
Regarding claim 8, Lee teaches:
wherein each replica data node of the plurality of replica data nodes is configured to maintain a replica node transaction log for that replica data node, the replica node transaction log for each replica data node of the plurality of replica data nodes configured to hold transaction log records received by that replica data node (Lee – after receiving the commit request, the replica node commits the transaction, including writing a commit log (i.e. replica node transaction log) to persistent storage and marking the transaction as “committed” at the replica node (Col. 22 lines 1-4].)  
Regarding claim 9, Lee teaches:
wherein each replica data node of the plurality of replica data nodes is configured to send a recovery request to the first master data node for a set of transaction log records subsequent to a replica data node last acknowledged transaction log record for that replica data node (Lee - after receiving the acknowledgement 860, the source node commits the transaction in block 864, including writing a commit log (i.e. master node transaction log) for the transaction to persistent storage [Col. 21 
Regarding claim 10, Lee teaches:
wherein each replica data node of the plurality of replica data nodes is configured to request, in the recovery request, the set of transaction log records from the replica node last acknowledged transaction log record for that replica data node to the master last acknowledged transaction log record (Lee - after receiving the acknowledgement 860, the source node commits the transaction in block 864, including writing a commit log (i.e. master node transaction log) for the transaction to persistent storage [Col. 21 lines 60-65]. See Example 6, where if the replica node crashes before writing its commit logs to persistent storage, it can simply re-synchronize (i.e. send a recovery request) with the source table at the source node upon reactivation, because the committed logs have been safely written at the source node before the transaction commit [Col. 26 lines 8-12]. Examiner interprets that set of transaction log records have been written at the source node in the committed logs.)   
Regarding claim 11, Lee teaches:
wherein first master data node is configured to: maintain the transaction log in persistent memory; write the transaction log record from master data node volatile memory to the master node transaction log in persistent memory (Lee – commit logs are written at the source node [Col. 26 lines 8-12]. After receiving the acknowledgement 860, the source node commits the transaction in block 864, including writing a commit log (i.e. master node transaction log) for the transaction to persistent storage [Col. 21 lines 60-65].) 
and send the transaction log record to the plurality of replica data nodes after writing the transaction log record to the master node transaction log in persistent memory (Lee – after committing the transaction, the source node sends a synchronous commit request to the replica node [Col. 21 lines 60-67].)  
Claim 23 corresponds to claim 11 and is rejected accordingly.
Regarding claim 12, Lee teaches:
wherein the first master data node is configured to: write the transaction log record from the master node volatile memory to the master node transaction log in persistent memory based on a synchronization call; and respond to the synchronization call based on receiving the acknowledgement of the transaction log record (Lee – once the transaction has been precommitted by the replica node, the replica node sends a synchronous acknowledgement to the source node. After receiving the acknowledgement 860, the source node commits the transaction in block 864, including writing a 
Lee does not appear to teach:
from at least the acknowledgement threshold of replica data nodes of the plurality of replica data nodes
However, Helmick teaches:
from at least the acknowledgement threshold of replica data nodes of the plurality of replica data nodes (Helmick – a collection of computing devices which all reside at the same physical location is commonly referred to as “data center” (see Fig. 2). The master node 103m is located at data center 203a, as is slave node 103a. Slave node 103b is located at data center 203b and slave node 203c is located at data center 203c. Any number of data centers can include any number of nodes [0021-0022]. In Fig. 3, box 303, the data store management application executing on the master node replicates a data item update request to slave nodes (i.e. replica data nodes). Next at box 306, the master data store management application waits for the data item update request to obtain a locality-based durability quorum. As used herein, reaching a locality-based durability quorum (i.e. acknowledgement threshold) means that a master action such as an update to the replicated data store is not considered durable until the update is acknowledged by at least one node located in each of K data centers, where K is a configurable durability requirement for the distributed data model. K is less than N, where N is the total number 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Lee and Helmick before them, to modify the system of Lee and Helmick of a plurality of data nodes, a first master data node comprising a master database and configured with an acknowledgement requirement that comprises an acknowledgement threshold that is less than a total number of replica data nodes, send to the plurality of replica data nodes a transaction log record that includes an update to data in the master database that has not been committed to the master database, receive acknowledgements of the transaction log records, and based on a determination that the received acknowledgements of the transaction log record meet the acknowledgement, set the transaction log record as a master node last acknowledged transaction log record in a master node transaction log, wherein the first master data node is configured to: write the transaction log record from the master node volatile memory to the master node transaction log in persistent memory based on a synchronization call; and respond to the synchronization call based on receiving the acknowledgement of the transaction log record with the teachings of Helmick of the acknowledgement threshold of replica data nodes of the plurality of replica data nodes. One would have been motivated to make such a modification in order to propagate updated data items to a requisite number of nodes in a distributed data store, where the update is considered as successful, durable, and/or committed to the distributed data store (Helmick [0010]).

wherein the plurality of replica data nodes are configured to elect a new master data node from the plurality of replica data nodes based on detecting that the first master data node has failed
However, Helmick teaches:
wherein the plurality of replica data nodes are configured to elect a new master data node from the plurality of replica data nodes based on detecting that the first master data node has failed (Helmick – in Fig. 5, 503, a failure of the master node is detected. Such a failure can be represented by a hardware failure of some kind, an abnormal termination of the master data store management application, and/or other failure as can be appreciated. At box 506, the remaining computing devices that are executing an instance of the data store management application vote in an election for a new master node, and a new master is elected [0036].)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Lee and Helmick before them, to modify the system of Lee and Helmick of a plurality of data nodes, a first master data node comprising a master database and configured with an acknowledgement requirement that comprises an acknowledgement threshold that is less than a total number of replica data nodes, send to the plurality of replica data nodes a transaction log record that includes an update to data in the master database that has not been committed to the master database, receive acknowledgements of the transaction log records, and based on a determination 
Regarding claim 21, Lee teaches:
wherein the computer instructions are further executable by the processor to receive, by the master data node, a recovery request from a replica data node of the plurality of replica data nodes for a set of transaction log records subsequent to a replica data node last acknowledged transaction log record for the replica data node (Lee - after receiving the acknowledgement 860, the source node commits the transaction in block 864, including writing a commit log (i.e. master node transaction log) for the transaction to persistent storage [Col. 21 lines 60-65]. See Example 6, where if the replica node crashes before writing its commit logs to persistent storage, it can simply re-synchronize (i.e. send a recovery request) with the source table at the source node upon reactivation, 
Regarding claim 22, Lee teaches:
wherein the set of transaction log records comprises transaction log records from the replica data node last acknowledged transaction log record for the replica data node to the master node last acknowledged transaction log record (Lee - after receiving the acknowledgement 860, the source node commits the transaction in block 864, including writing a commit log (i.e. master node transaction log) for the transaction to persistent storage [Col. 21 lines 60-65]. See Example 6, where if the replica node crashes before writing its commit logs to persistent storage, it can simply re-synchronize (i.e. send a recovery request) with the source table at the source node upon reactivation, because the committed logs have been safely written at the source node before the transaction commit [Col. 26 lines 8-12]. Examiner interprets that set of transaction log records have been written at the source node in the committed logs.)  
Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Helmick further in view of O’Neill et al. (Patent No. US 10,191,663 B1, hereinafter “O’Neill”).
Regarding claim 4, Lee teaches:
transaction log record (Lee – a DML statement refers to any statement, command, message, or other instruction that specifies any In any of the examples herein, DML statements can be executed at a source system and incorporated into write logs (i.e. transaction log record) for sending to a replica system for execution to replicate data between the source system and the replica system for one or more database tables [Col. 7 lines 19-23].)
Lee does not appear to teach:
wherein the acknowledgement threshold comprises a first acknowledgement threshold and a second acknowledgement threshold and the first master data node is configured to determine that the received acknowledgements of the transaction [log] record meet the acknowledgement requirement based on a determination that the received acknowledgements of the transaction [log] record include acknowledgements of the transaction [log] record from replica data nodes [at a first data center] that meet the first acknowledgement threshold and acknowledgements of the transaction [log] record from replica data nodes [at a second data center] that meet the second acknowledgement threshold
at a first data center
at a second data center
However, Helmick teaches:
at a first data center (Helmick – a collection of computing devices which all reside at the same physical location is commonly referred to 
at a second data center (Helmick – a collection of computing devices which all reside at the same physical location is commonly referred to as “data center” (see Fig. 2). The master node 103m is located at data center 203a, as is slave node 103a. Slave node 103b is located at data center 203b and slave node 203c is located at data center 203c. Any number of data centers can include any number of nodes [0021-0022].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Lee and Helmick before them, to modify the system of Lee and Helmick of a plurality of data nodes, a first master data node comprising a master database and configured with an acknowledgement requirement that comprises an acknowledgement threshold that is less than a total number of replica data nodes, send to the plurality of replica data nodes a transaction log record that includes an update to data in the master database that has not been committed to the master database, receive acknowledgements of the transaction log records, and based on a determination that the received acknowledgements of the transaction log record meet the acknowledgement, set the transaction log record as a master node last acknowledged transaction log record in a master node transaction log with the 
Lee modified by Helmick does not appear to teach:
wherein the acknowledgement threshold comprises a first acknowledgement threshold and a second acknowledgement threshold and the first master data node is configured to determine that the received acknowledgements of the transaction [log] record meet the acknowledgement requirement based on a determination that the received acknowledgements of the transaction [log] record include acknowledgements of the transaction [log] record from replica data nodes [at a first data center] that meet the first acknowledgement threshold and acknowledgements of the transaction [log] record from replica data nodes [at a second data center] that meet the second acknowledgement threshold
However, O’Neill teaches:
wherein the acknowledgement threshold comprises a first acknowledgement threshold and a second acknowledgement threshold and the first master data node is configured to determine that the received acknowledgements of the transaction [log] record meet the acknowledgement requirement based on a determination that the received acknowledgements of the transaction [log] record include acknowledgements of the transaction [log] record from replica data nodes [at a first data center] that meet the first acknowledgement threshold and acknowledgements of the transaction [log] record from replica data nodes [at a second data center] that meet the second acknowledgement threshold (O’Neill – Fig. 3 illustrates categories of control settings which may e indicated by data store clients. The replication count setting 312 may indicate, for each of a given set of one or more writes to which the settings apply, the number of distinct replicas which are to be created. With respect to data durability 314, the setting may indicate whether acknowledgements of writes to stable storage are required before a write is considered complete, and if so, how many replicas need to be written to stable storage (and acknowledged) [Col. 13 lines 53-62]. In some cases, the acknowledgement types requested may differ for respective replicas – e.g., an explicit immediate acknowledgement may be requested in a control settings request with respect to each of two replicas, with a delayed acknowledgement acceptable for a third replica, and no acknowledgements required for a fourth or fifth replica [Col. 14 lines 1-7]. Also see claim 18, where a different acknowledgement requirement (i.e. second acknowledgement threshold) corresponds to a second replica indicated via the replication count [Col. 30 lines 28-33].) 

Claim 17 corresponds to claim 4 and is rejected accordingly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJIT P DORAISWAMY whose telephone number is (571)270-5759.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.P.D./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166